United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2952
                                   ___________

Patricia Van Winkle,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Arkansas.
                1
JoAnne Barnhart, Social Security      *
Administration Commissioner,          *    [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: December 20, 2002
                             Filed: January 15, 2003
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Patricia Van Winkle appeals the district court’s order affirming the denial of
disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001)
(standard of review is narrow, and appeals court affirms if Commissioner’s findings


      1
       JoAnne Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
are supported by substantial evidence on record as whole), we affirm in part and
reverse in part.

       In her September 1997 applications and subsequent filings, Van Winkle alleged
disability from, inter alia, headaches; arthritis; a history of a mastectomy; anxiety;
memory and concentration problems; and depression with suicidal thoughts. Van
Winkle has a college degree, and at the time of the July 1999 administrative hearing,
she was fifty-eight. She had worked as a nursing-home activity director, in medical
records, and at a bakery. In September 1997 she had quit her last job, which was
providing home care for an Alzheimer’s patient.

       After the administrative hearing, an administrative law judge (ALJ) found that
(1) Van Winkle’s combined impairments--hypertension, headaches, and degenerative
joint disease of the feet and right knee, thoracic-spine degenerative changes,
recurrent moderate major depression, and dysthymic disorder--were severe, but not
of listing-level severity; (2) her statements about her inability to work were not
entirely credible; (3) the opinions of her mental-health providers were “in significant
contrast” to treatment notes; (4) she had the residual functional capacity (RFC) to
perform the full range of work activity without exertional limitations, and her RFC
was not significantly diminished by nonexertional limitations; and (5) her past
relevant work (PRW) would not require work functions precluded by any medically
determinable impairment. In a psychiatric review technique form (PRTF), the ALJ
found that Van Winkle was slightly restricted in daily-living activities and social
functioning; that she was seldom deficient in concentration, persistence, or pace; and
that she had never deteriorated or decompensated at work or in work-like settings.

       Van Winkle first argues that she was disabled under Listings 12.06 (anxiety-
related disorders) and 12.08 (personality disorders). We disagree. Van Winkle may
have met some of the Section A criteria for Listing 12.06, but she did not meet the
Section B or C criteria, see 28 U.S.C. Pt. 404, Subpt. P, App. 1, § 12.06 (2002)

                                         -2-
(claimant must meet requirements in A and B, or A and C); and as to Listing 12.08,
the record contains no clear and definite physician’s diagnosis of a personality
disorder, see 28 U.S.C. Pt. 404, Subpt. P, App. 1, § 12.00 D.1.a. (2002) (requiring
evidence from acceptable medical source showing whichever medically determinable
mental impairment is at issue in listing). We also reject Van Winkle’s arguments
about ordering a psychological consultation and assessing her ability to afford care,
because a psychological consultation was performed in February 1998, and nothing
in the record indicates that Van Winkle’s financial status prevented her from
obtaining care for her medical or psychological problems.

       Van Winkle contends that the ALJ failed to give proper weight to the opinions
of her treating mental-health professionals about her ability to work. We conclude
that the ALJ correctly discounted the September and December 1998 opinions of a
Saline County Counseling Clinic social worker and psychiatrist: those professionals
had quit treating Van Winkle in mid-June 1998, and their statements were not only
conclusory and vague, but were contradicted by their most recent assessments of Van
Winkle. See Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002) (when
treating physician’s opinion is inconsistent or contrary to medical evidence, it is
entitled to less weight).

      We disagree, however, with the ALJ’s decision to discount the July 1999
opinion of Van Winkle’s Community Counseling Service (CCS) treatment team that
Van Winkle was unable to maintain gainful employment because of her lack of
motivation, depressed episodes, and frequent anxiety attacks. First, Van Winkle’s
treatment at CCS, which started in August 1998 when she relocated, was
comprehensive and included a supported employment program in which Van Winkle
had participated since at least December 1998; thus, CCS treatment team members
had the opportunity from December 1998 to July 1999 to assess routinely Van
Winkle’s mental RFC. Second, as part of the supported employment program, Van
Winkle had apparently worked briefly in the office of psychiatrist Robert Farrell, who

                                         -3-
was a member of the team. Third, the team’s opinion was consistent with the periodic
global-assessment-of-functioning findings of CCS staff, and was not entirely
inconsistent with Dr. Farrell’s contemporaneous monthly assessment that Van Winkle
was mildly depressed and was reporting more headaches and tension. Although CCS
records indicate Van Winkle had improved on medication and was at times cheerful
and participating appropriately, they also reflect repeated instances of increased
anxiety and depression with suicidal thoughts, insomnia, social isolation, and poor
concentration; the records thus fail to show any sustained period of improved
functioning. In these circumstances, the ALJ should have requested that the CCS
treatment team complete a PRTF and functional-capacity form to clarify how Van
Winkle’s mental problems impacted her ability to work. See Bowman v. Barnhart,
310 F.3d 1080, 1082-85 (8th Cir. 2002) (even if claimant is represented by counsel,
ALJ has duty to develop facts fully and fairly; where long-term treating doctor’s
entries and opinion letter were somewhat cursory, ALJ was obligated to contact him
for added evidence and clarification of claimant’s RFC).

       Van Winkle also challenges the ALJ’s credibility findings. We find that the
ALJ gave multiple valid reasons for discrediting her subjective physical complaints.
See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately explained and
supported, credibility findings are for ALJ to make). In contrast, two of the three
reasons the ALJ gave for discrediting Van Winkle’s subjective mental complaints are
not supported by substantial evidence. Contrary to the ALJ’s findings, Van Winkle
consistently sought treatment for her mental impairments; from her alleged date of
onset, she was either hospitalized or in outpatient treatment. And although there are
periodic reports of improvement by her mental-health providers, the record also
shows--and the ALJ failed to acknowledge--repeated instances of symptomatology
related to depression and anxiety, despite treatment. Cf. Bowman, 310 F.3d at 1083
(finding no evidence that medications alleviated claimant’s pain, swelling, and
depression to point where she could return to PRW).



                                        -4-
       Finally, Van Winkle raises issues with the ALJ’s RFC findings, contending that
she has significant nonexertional limitations, both physical and mental. She argues,
at least implicitly, that the ALJ improperly concluded she could perform her PRW.
Because we conclude that the ALJ improperly discounted the July 1999 opinion of
the CCS case management team and improperly discredited Van Winkle’s subjective
mental complaints, the ALJ’s mental RFC findings--which essentially included no
limitations--are also called into question. See Pearsall, 274 F.3d at 1217-18 (ALJ is
responsible for determining RFC based on medical records, observations of treating
physicians and others, and claimant’s own description of limitations; ALJ must first
evaluate claimant’s credibility).

       Significantly, upon their review of the record, the Social Security
Administration (SSA) psychological professionals and vocational analysts
unanimously found nonexertional limitations, see 28 U.S.C. §§ 404.1569a(c),
416.969a(c) (2002) (nonexertional limitations include difficulty in functioning due
to anxiety or depression, handling detailed instructions, or maintaining attention and
concentration); on the PRTFs that the SSA psychologists completed, they found Van
Winkle often deficient in concentration, persistence, or pace; and both of the SSA
vocational analysts specifically concluded that Van Winkle could not perform her
PRW, see Banks v. Massanari, 258 F.3d 820, 827 (8th Cir. 2001) (after claimant
meets burden of proving she cannot perform PRW, burden shifts to Commissioner to
show there is other work claimant can perform; if nonexertional impairments exist,
grids may not be used and vocational expert testimony is required). Although the
ALJ justified his differing PRTF findings, and his conclusion about the lack of
significant nonexertional limitations, in part on the additional evidence he had before
him, we fail to see how the added evidence supports his conclusions. Thus, the ALJ
should use the PRTF and functional-capacity findings that he obtains from CCS staff
to reassess whether Van Winkle’s mental RFC precludes her PRW; and then, if
necessary, he should call a vocational expert to determine whether she can perform
other work.

                                         -5-
     Accordingly, we reverse the judgment of the district court with instructions to
remand to the Commissioner for further proceedings consistent with this opinion.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -6-